                      Case 20-06054            Doc        Filed 05/12/20               Entered 05/12/20 15:07:44                      Desc Main
                                                              Document                 Page 1 of 5
Fill in this information to identify the case:

Debtor 1               Kristine A. Saldana aka Kristine A Alimboyoguen

Debtor 2               Ruben A. Saldana, Jr.
(Spouse, if filing)

United States Bankruptcy Court for the : Northern                        District of Illinois
                                                                                     (State)

Case number            20-06054



Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                         12/15

If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor's
principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement
to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

Name of creditor:                 Bayview Loan Servicing, LLC                             Court claim no. (if known):         11

Last four digits of any number you                 XXXXXX8605                             Date of payment change:
use to identify the debtors’ account:                                                     Must be at least 21 days after date of              6/1/2020*
                                                                                          this notice

                                                                                          New total payment:
                                                                                          Principal, interest, and escrow, if any            $1,427.98*

Part 1:         Escrow Account Payment Adjustment

1.     Will there be a change in the debtors’ escrow account payment?
        No
        Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe the basis
           for the change. If a statement is not attached, explain why: __________________________________________________________
           ___________________________________________________________________________________________________
           Current escrow payment:             $ 360.21                                           New escrow payment :          $ 365.90

Part 2:         Mortgage Payment Adjustment

2.     Will the debtors’ principal and interest payment change based on an adjustment to the interest rate in the debtors’
       variable-rate note?
        No
        Yes Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not attached,
           explain why: ___________________________________

             Current interest rate:                            %                                 New interest rate:           %

             Current principal and interest payment:           $ _________                        New principal and interest payment:           $ __________

Part 3:         Other Payment Change
3.   Will there be a change in the debtors’ mortgage payment for a reason not listed above?
      No
      Yes. Attach a copy of any documents describing the basis for the change, such as repayment plan or loan modification agreement.
        (Court approval may be required before the payment change can take effect.)


           Reason for change: ____________________________________________________________________________


           Current mortgage payment:                 $ _________                                  New mortgage payment:             $ _________




Official Form 410S1                                Notice of Mortgage Payment Change                                                       page 1
                Case 20-06054                Doc      Filed 05/12/20       Entered 05/12/20 15:07:44              Desc Main
                                                          Document         Page 2 of 5
 Debtor 1            Kristine A. Saldana aka Kristine A Alimboyoguen                   Case number (if known) 20-06054
                    First Name Middle Name Last Name


Part 4:         Sign Here

The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number.
Check the appropriate box.

     I am the creditor.
     I am the creditor’s authorized agent

I declare under penalty of perjury that the information provided in this Notice is true and correct to the best of my
knowledge, information, and reasonable belief.
X    /s/Kinnera Bhoopal                                                                   Date     5/12/2020
     Signature

Print:         Kinnera                                                 Bhoopal            Title    Authorized Agent
               First Name             Middle Name                      Last Name

Company        McCalla Raymer Leibert Pierce, LLC

Address        1544 Old Alabama Road
               Number      Street
               Roswell                        GA                       30076
               City                           State                    ZIP Code

Contact phone      (312) 348-9088 X5172                                                   Email    Kinnera.Bhoopal@mccalla.com



            * This notice of payment change is being filed in the interest of completeness in the court records. The effective
            date (6/1/2020) on this analysis was scheduled to be prior to the filing of this notice. In the event the payment
            increased as a result of this notice, debtor may be given a credit for the amount of the increase.




Official Form 410S1                             Notice of Mortgage Payment Change                                        page 2
   Case 20-06054         Doc    Filed 05/12/20 Entered 05/12/20 15:07:44            Desc Main
                                    Document   Page 3 of 5
                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

                                                       Bankruptcy Case No.: 20-06054
 In Re:                                                Chapter:             13
          Kristine A. Saldana                          Judge:               Carol A. Doyle
          aka Kristine A Alimboyoguen
          Ruben A. Saldana

                                   CERTIFICATE OF SERVICE

      I, Kinnera Bhoopal, of McCalla Raymer Leibert Pierce, LLC, 1544 Old Alabama Road,
Roswell, GA 30076, certify:

          That I am, and at all times hereinafter mentioned, was more than 18 years of age;

       That on the date below, I caused to be served a copy of the Notice of Mortgage Payment
Change filed in this bankruptcy on the following parties at the addresses shown, by regular
United States Mail, with proper postage affixed unless another manner of service is indicated:

Kristine A. Saldana
Ruben A. Saldana
7436 Le Claire Avenue
Skokie, IL 60077

David M Siegel                                 (served via ECF Notification)
790 Chaddick Drive
Wheeling, IL 60090

Tom Vaughn, Trustee                            (served via ECF Notification)
55 E. Monroe Street, Suite 3850
Chicago, IL 60603

Patrick S Layng, U.S. Trustee                  (served via ECF Notification)
219 S Dearborn St., Room 873
Chicago, IL 60604

I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND
CORRECT.

Executed on:       5/12/2020        By:    /s/Kinnera Bhoopal
                     (date)                Kinnera Bhoopal
                                           Authorized Agent for Bayview Loan Servicing, LLC
           Case 20-06054               Doc         Filed 05/12/20 Entered 05/12/20 15:07:44 Desc Main
                                                       Document ANTICIPATED
                                                                    Page 4 ofESCROW
                                                                  HAZARD INS
                                                                              5     ACCOUNT DISBURSEMENTS
                                                                                                    $832.68
                                        P.O. Box 331409                   COUNTY TAX                                        $3,489.42
                                        Miami FL 33233-1409               Total                                             $4,322.10
                                                                                                            $4,322.10 / 12 months =
                                                                          Escrow Payment Calculation                $360.18





       ANNUAL ESCROW ACCOUNT DISCLOSURE STATEMENT
       AND CHANGE OF PAYMENT NOTICE PREPARED FOR
       ACCOUNT NUMBER:
 




       ESCROW ANALYSIS DATE: 04/17/2020
                                                                                  NEW PAYMENT IS AS FOLLOWS:
                                                                                  Principal and Interest                        $1,062.08
      Kristine Alimboyoguen Saldana                                               Required Escrow Payment                         $360.18





                                                                                  Shortage/Surplus Spread                           $5.72
      C/O David M Siegel                                                          Optional Coverages
      David M. Siegel & Associates                                                Buydown or Assistance Payments
      790 Chaddick Dr                                                             Other
      Wheeling, IL 60090-6005
                                                                                  Total Payment                                 $1,427.98
                                                                                  New Payment Effective Date:                  06/01/2020
                                                                                  Current Payment Due Date:                    08/01/2019

       This statement provides a detailed summary of activity related to your escrow account. Bayview Loan Servicing maintains your escrow
       account to pay such items as property taxes, insurance premiums, and/or mortgage insurance. The escrow items to be disbursed from
       your account over the next twelve months are summarized above.

                                         ESCROW ACCOUNT PROJECTION FOR THE COMING YEAR

       The following estimate of activity in your escrow account from 06/2020 through 05/2021 is provided for your information. All payments
       we anticipate receiving as well as disbursements we anticipate making on your behalf are included. This also includes the Projected
       Escrow Account Balance, derived by carrying forward your current actual escrow balance. Please retain this statement for comparison
       with the actual activity in your account at the end of the next escrow account computation year.

           PAYMENTS TO                             PAYMENTS FROM                                                ESCROW ACCOUNT
         ESCROW ACCOUNT                           ESCROW ACCOUNT                                                    BALANCE
                                  MIP/PMI       FLOOD HAZ. INS. WIND INS.          TAXES      TAX DESC.       PROJECTED    REQUIRED
       MONTH
       STARTING BAL                                                                                              $3,391.39-1     $1,697.762
       JUN 20         $360.18                              $69.39                                                $3,100.60-       $1,988.55
       JUL 20         $360.18                                                   $1,434.63 COUNTY TAX-2           $4,175.05-         $914.10
       JUL 20                                                                     $124.35 COUNTY TAX-2           $4,299.40-         $789.75
       JUL 20                                              $69.39                                                $4,368.79-*        $720.36 LP
       AUG 20         $360.18                              $69.39                                                $4,078.00-       $1,011.15
       SEP 20         $360.18                              $69.39                                                $3,787.21-       $1,301.94
       OCT 20         $360.18                              $69.39                                                $3,496.42-       $1,592.73
       NOV 20         $360.18                              $69.39                                                $3,205.63-       $1,883.52
       DEC 20         $360.18                              $69.39                                                $2,914.84-       $2,174.31
       JAN 21         $360.18                              $69.39                                                $2,624.05-       $2,465.10
       FEB 21         $360.18                                                   $1,777.63 COUNTY TAX-1           $4,041.50-       $1,047.65
       FEB 21                                                                     $152.81 COUNTY TAX-1           $4,194.31-         $894.84
       FEB 21                                              $69.39                                                $4,263.70-         $825.45
       MAR 21          $360.18                             $69.39                                                $3,972.91-       $1,116.24
       APR 21          $360.18                             $69.39                                                $3,682.12-       $1,407.03
       MAY 21          $360.18                             $69.39                                                $3,391.33-       $1,697.82
       Total                                              $832.68               $3,489.42

       (1) Your current escrow balance is negative $4,042.42. To project the next year’s tax and insurance payment we added $720.42 for
       payments not yet made and subtracted $69.39 for disbursement not yet made. This brings your projected starting balance to negative
       $3,391.39 (see breakdown on next page).

       (LP) The lowest (LP) required escrow balance for the next 12 months is scheduled to be $720.36 (cushion) which is 1/6 of the
       anticipated escrow account installment. Under Federal Law (RESPA) or applicable state law, a cushion in your escrow account is
       permitted (excluding MIP/PMI).

       (*) Your lowest (*) projected escrow balance for the next 12 months is scheduled to be negative $4,368.79. Your bankruptcy escrow
       claim amount of $4,746.01 will be added to your escrow balance. The difference between the lowest projected balance, bankruptcy
       escrow claim amount and cushion is $343.14. This results in a shortage once all the payments not yet made for the tax and insurance
       portion are received.

       (2) Based on the escrow account projection for the coming year indicated above, your escrow account requires a starting escrow
       balance of $1,697.76 to arrive at the lowest (LP) required escrow balance.

       This escrow analysis is based on the assumption that all escrow advances made on your loan prior to your bankruptcy filing
       date are included in your bankruptcy plan and will be paid through that plan. In other words, we are only analyzing for taxes
       (and insurance if applicable) that will come due after your current bankruptcy filing date.

       IF YOU ARE REPRESENTED BY AN ATTORNEY, PLEASE NOTIFY US AND PROVIDE THIS CORRESPONDENCE TO YOUR
       ATTORNEY.




                                                                       ESCROW SHORTAGE REMITTANCE FORM

                                            Name: Kristine Alimboyoguen Saldana
                                            Account Number:                                  Escrow Shortage Amount: $343.14

                                            Your escrow shortage has been spread over a 60 month period, which may result in an increase
                                            in your payment. If you choose to pay your Escrow Shortage Amount in a lump sum, please
                                            include your account number on your check, and mail this coupon with your remittance to:


                                                     BAYVIEW LOAN SERVICING, LLC                       Amount Enclosed: $______________
                                                     P.O. BOX 4425
                                                     CORAL GABLES FL 33146-4425




                                            Your new payment will then be: $1,422.26.
              Case 20-06054    Doc Filed 05/12/20 Entered 05/12/20 15:07:44
                       ANNUAL ESCROW ACCOUNT DISCLOSURE STATEMENT - ACCOUNT HISTORY
                                                                                                                                      Desc Main
                                         Document        Page 5 of 5
         Account Number:                                                             Name: Kristine Alimboyoguen Saldana
         This is a statement of actual activity in your escrow account from 04/2020 through 05/2020. Last year's projections are next to
         the actual activity. Your mortgage payment for the past year was $1,506.10 of which $1,062.08 was for principal and interest
         and $444.02 went into your escrow account. An asterisk(*) indicates a difference from a previous estimate either in the date or
  



         the amount. An 'E' indicates a projected disbursement or payment.
         Your anticipated low point may or may not have been reached based on one or more of the following factors:
                        PAYMENT(S)                                       TAXES                                        INSURANCE
         • Monthly payment(s) were received           • Tax rate and/or assessed value               •   Premium changed
           less than OR greater than expected         changed                                        •   Coverage changed
         • Monthly payment(s) were received           • Exemption status lost or changed             •   Additional premium paid
           earlier OR later than expected             • Supplemental/Delinquent tax paid             •   Insurance bill paid earlier OR later





         • Previous overage was returned to           • Tax bill paid earlier OR later than              than expected
           escrow                                     expected                                       •   Premium was not paid
         • Previous deficiency/shortage not paid      • Tax installment not paid                     •   Premium refund received
           entirely                                   • Tax refund received                          •   New insurance escrow requirement
                                                      • New tax escrow requirement paid                  paid
                                                                                                     •   Force placed insurance premium paid
                   PAYMENTS TO ESC. ACCT.              PAYMENTS FROM ESC. ACCT.                                    ESCROW BAL. COMPARISON
                    PROJECTED    ACTUAL                 PROJECTED     ACTUAL                   DESCRIPTION          PROJECTED    ACTUAL
         MONTH
         STARTING BAL                                                                                                    $1,114.32      $3,629.76-
         APR          $359.25         $360.21 *E                $68.46           $0.00 *      HAZARD INSUR               $1,405.11      $3,269.55-
         APR                                                                   $412.66 *       HAZARD INS                $1,405.11      $3,682.21- L
         MAY          $359.25         $360.21 *E                $68.46          $69.39 *E     HAZARD INSUR               $1,695.90      $3,391.39-
         Total        $718.50         $720.42                  $136.92         $482.05
                                                                  * = indicates a difference from a previous estimate either in the date or the amount
                                                                                                             'E' = projected disbursement or payment
                                                                                                                          ‘L’ = Lowest Escrow Balance
         Starting Projected Escrow Balance:
         Current Escrow Balance             $4,042.42-
         Payments Not Yet Made                $720.42
         Disbursements Not Yet Made            $69.39
         Projected Escrow Balance           $3,391.39-

         At the time of your escrow account review, your expected lowest balance was $718.50 (cushion) or 1/6 of the anticipated
         escrow payment. Your actual lowest escrow balance was negative $3,682.21, as shown in the above "Account History".

         Confirmed SII Disclaimer: If you are a confirmed successor in interest of the account, unless you assume the mortgage loan
         obligation under state law, you are not personally liable for the mortgage debt and cannot be required to use your own assets to
         pay the mortgage debt.

         Bayview Loan Servicing, LLC is a debt collector. This letter is an attempt to collect a debt and any information obtained will be
         used for that purpose. To the extent your original obligation was discharged or is subject to an automatic stay of bankruptcy
         under Title 11 of the United States Code, this notice is for compliance with non bankruptcy law and/or informational purposes
         only. It does not constitute an attempt to collect a debt, to reaffirm a debt, or to impose any personal liability on you. Nothing in
         this letter (including our use of the words "your," "loan," "mortgage," or "account") means that you're required to repay a debt
         that's been discharged. If your original obligation was discharged, any payment you make on the account is voluntary, but we
         still have rights under the security instrument, including the right to foreclose on the property. If you are represented by an
         attorney, please refer this letter to your attorney and provide us with the attorney's name, address, and telephone number.
         Bayview Loan Servicing, LLC., NMLS no. 2469.

         Should you require additional information, please call Customer Service: 1-800-457-5105
         Mon-Fri, 8:00 a.m. to 7:00 p.m., EST
         www.bayviewloanservicing.com
